Exhibit 10.1

AMENDED AND RESTATED SECOND AMENDMENT

2007 OMNIBUS STOCK AND INCENTIVE PLAN

FOR CAPITAL SENIOR LIVING CORPORATION

This Amended and Restated Second Amendment to the 2007 Omnibus Stock and
Incentive Plan for Capital Senior Living Corporation (“Plan”) is hereby adopted
subject to approval by the Company’s shareholders, which approval must be
obtained on or before December 31, 2015.

W I T N E S S E T H:

WHEREAS, the Board has determined that it is in the best interest of Capital
Senior Living Corporation (“Company”) and its shareholders to: (i) increase of
the number of shares available for awards under the Plan; (ii) add restricted
share units as a form of award under the Plan; (iii) revise and update the
performance measures applicable to performance awards under the Plan;
(iv) provide for a minimum one-year vesting period for restricted shares and
restricted share units awarded to the Company’s non-employee directors;
(v) extend the termination date of the Plan to December 16, 2024; and (vi) make
certain other clarifying and ministerial changes; and

WHEREAS, under and in accordance with Section 22 of the Plan, the Board has been
granted the authority to amend the Plan, subject in this case to shareholder
approval.

NOW THEREFORE, The Plan Is Hereby Amended As Follows:

I. Section 2 of the Plan is amended, effective as of December 16, 2014, by
deleting Section 2(c) in its entirety, and substituting therefore the following:

“(c) “Award” shall mean either an Option, an SAR, a Restricted Share Award, a
Restricted Share Unit Award, or a Performance Award, except that where it shall
be appropriate to identify the specific type of Award, reference shall be made
to the specific type of Award.”

II. Section 2(g)(i) of the Plan is amended, effective as of March 26, 2015, by
deleting Section 2(g)(i) in its entirety, and substituting therefore the
following:

“(i) the consummation of a merger, consolidation, statutory share exchange or
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
that requires the consent or vote of the holders of the Parent’s Common Stock,
other than a consolidation, merger or share exchange of the Parent in which the
holders of the Parent’s Common Stock immediately prior to such transaction have
the same proportionate ownership of common stock of the surviving corporation
immediately after such transaction (provided that, for the avoidance of doubt, a
“Change in Control” shall only be deemed to occur upon the consummation of such
merger, consolidation, statutory share exchange or sale, lease, exchange or
other asset transfer and not upon any shareholder approval related to such
event);”

 

1



--------------------------------------------------------------------------------

III. Section 2 of the Plan is amended, effective as of December 16, 2014, by
deleting Section 2(ii) in its entirety, and substituting therefore the
following:

“(ii) “Performance Measures” shall mean (i) earnings, including one or more of
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, rent (or restructuring) costs, adjusted
EBITDA, adjusted EBITDAR, economic earnings, or extraordinary or special items
or book value per share (which may exclude nonrecurring items); (ii) pre-tax
income, after-tax income or adjusted net income; (iii) earnings per share (basic
or diluted); (iv) operating profit; (v) revenue, revenue growth or rate of
revenue growth; (vi) return on assets (gross or net), return on investment,
return on capital, or return on equity; (vii) returns on sales or revenues;
(viii) operating expenses; (ix) stock price appreciation; (x) cash flow, free
cash flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (xi) cash
flow from facility operations (CFFO); (xii) facility net operating income (NOI);
(xiii) implementation or completion of critical projects or processes;
(xiv) acquisition financing; (xv) cumulative earnings per share growth;
(xvi) operating margin or profit margin; (xvii) containment of Company expenses,
(xviii) expense targets, reductions and savings, productivity and efficiencies;
(xix) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, geographic business expansion, employee
satisfaction, resident satisfaction, human resources management, supervision of
litigation and/or information technology goals, goals relating to acquisitions,
divestitures, joint ventures and/or similar transactions and/or goals relating
to budget comparisons; (xx) personal professional objectives, including, without
limitation, any of the foregoing performance goals, the implementation of
policies and plans, the negotiation of transactions, the development of long
term business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; (xxi) any
combination of, or a specified increase or decrease in, any of the foregoing;
and (xxii) such other criteria which the Committee reasonably determines is
comparable to any of the foregoing listed criteria. Where applicable, the
Performance Measures may be expressed in terms of attaining a specified level of
the particular criteria or the attainment of a percentage increase or decrease
in the particular criteria, and may be applied to one or more of the Parent, a
Subsidiary, or a division or strategic business unit of the Company, or may be
applied to the performance of the Parent or a Subsidiary relative to a market
index, a group of other companies or a combination thereof, all as determined by
the Committee. The Performance Measures may be subject to a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Where
applicable, a Performance Measure may be measured on a generally accepted
accounting principles (GAAP) or non-GAAP basis, as determined by the Committee
at the time such Performance Measure is established. Notwithstanding the
immediately preceding sentence, the Committee may

 

2



--------------------------------------------------------------------------------

make equitable adjustments to a Performance Measure in recognition of unusual,
non-recurring or non-economic events or items affecting the Parent or a
Subsidiary or the financial statements of the Parent or a Subsidiary, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles. The Performance Measures shall
be subject to certification by the Committee.”

IV. Section 2 of the Plan is amended, effective as of December 16, 2014, by
deleting Section 2(pp) in its entirety, and substituting therefore the
following:

“(pp) “Restricted Period” shall mean the period during which Restricted Shares
or Restricted Share Units shall be subject to Restrictions.”

V. Section 2 of the Plan is amended, effective as of December 16, 2014, by
deleting Section 2(ss) in its entirety, and substituting therefore the
following:

“(ss) “Restricted Share Distributions” shall mean any amounts, whether Shares,
cash or other property (other than regular cash dividends) paid or distributed
by the Parent with respect to Restricted Shares or Restricted Share Units during
a Restricted Period.”

VI. Section 2 of the Plan is amended, effective as of December 16, 2014, by
deleting Section 2(aaa) in its entirety, and substituting therefore the
following:

“(aaa) “Vest”, “Vested” and similar terms shall mean the number of Award Shares
which have become nonforfeitable, including the number of Restricted Shares or
Restricted Share Units on which the Restrictions have lapsed; provided, further,
and without limitation, that the lapse of Restrictions imposed under a
Performance Award, based on the attainment of the Performance Measures set forth
in such Performance Award, is also a Vesting event.”

VII. Section 2 of the Plan is amended, effective as of December 16, 2014, to add
the following new Section 2(eee):

“(eee) “Restricted Share Unit” means a right, granted to an Eligible Person
under Section 13 hereof, to receive Common Stock, cash, or a combination thereof
at the end of a specified deferral period.”

VIII. Section 3 of the Plan is amended, effective as of December 16, 2014, to
increase the number of Available Shares by an additional 2,000,000 Shares.

IX. Section 12 of the Plan is amended, effective as of December 16, 2014, by
deleting Section 12(b) in its entirety, and substituting therefore the
following:

“(b) The Restrictions on Restricted Shares shall lapse in whole, or in
installments, over whatever Restricted Period shall be selected by the
Committee; provided, further, and

 

3



--------------------------------------------------------------------------------

notwithstanding the foregoing, the Committee may not (i) select a Restricted
Period of less than three (3) years (one (1) year in the case of a Restricted
Share Award to a Non-Employee Director), (ii) provide for a lapse of
Restrictions at a rate which, at any time during the Restricted Period, would
result in a percentage of lapsed Restrictions greater than the quotient
(expressed as a percentage) of (x) the number of days from the first day of the
Restricted Period to the date of reference, divided by (y) 1080 (365 in the case
of a Restricted Share Award to a Non-Employee Director), or (iii) select a
Restricted Period in excess of nine (9) years.”

X. Sections 13 through 24 and related cross-references are hereby designated as
Sections 14 through 25, and the following new Section 13 is hereby added to the
Plan effective as of December 16, 2014:

“13. Restricted Share Unit Awards.

(a) Restricted Share Units may be granted at any time and from time to time
prior to the termination of the Plan to Eligible Persons as determined by the
Committee. Restricted Share Units are Awards denominated in units of Shares
under which the issuance of Shares is subject to such Restrictions (including
continued employment or performance conditions) and terms as the Committee deems
appropriate. Each grant of Restricted Share Units shall be evidenced by an Award
Agreement. Unless determined otherwise by the Committee, each Restricted Share
Unit will be equal to one Share and will entitle a Holder, upon the lapse of the
Restrictions, to receive one Share or payment of an amount of cash equal to the
Fair Market Value of one Share. To the extent determined by the Committee,
Restricted Share Units may be satisfied or settled in Shares, cash or a
combination thereof.

(b) Each Restricted Share Unit Award Agreement shall contain provisions
regarding (i) the number of Restricted Share Units subject to such Award or a
formula for determining such number and (ii) such terms and conditions on the
grant, issuance, Vesting and/or forfeiture of the Restricted Share Units as may
be determined from time to time by the Committee.

(c) The grant, issuance, retention, Vesting and/or settlement of Restricted
Share Units will occur when and in such installments as the Committee determines
or under criteria the Committee establishes; provided, that, the Committee may
not (i) select a Restricted Period of less than three (3) years (one (1) year in
the case of a Restricted Share Unit Award to a Non-Employee Director),
(ii) provide for Vesting at a rate which, at any time during the Restricted
Period, would result in a percentage of Vested Restricted Share Units greater
than the quotient (expressed as a percentage) of (x) the number of days from the
first day of the Restricted Period to the date of reference, divided by (y) 1080
(365 in the case of a Restricted Share Unit Award to a Non-Employee Director),
or (iii) select a Vesting period in excess of nine (9) years.

(d) The Committee may accelerate the date on which Restrictions lapse with
respect to any Restricted Share Units, so long as such acceleration does not
cause Restrictions to lapse in a manner which would have violated Section 13(c)
above if the accelerated lapsing schedule had been adopted on the Date of Grant
of such Restricted Share Units.

 

4



--------------------------------------------------------------------------------

(e) Notwithstanding Section 13(d) and (d) to the contrary, the Committee may
accelerate a Restricted Share Unit Award, or expressly provide for automatic
acceleration under the terms of a Restricted Share Unit Award, to whatever
extent the Committee selects, where the acceleration results solely from
Holder’s death, Disability, or Retirement.

(f) In the event of a Holder’s Separation for any reason, any portion of any
Award of Restricted Share Units that is not vested as of the date of such
Separation, or for which vesting is not accelerated pursuant to Section 13(d) or
(d), above, shall immediately be forfeited by the Holder.

(g) Holders shall have no voting rights with respect to Shares underlying
Restricted Share Units unless and until such Shares are reflected as issued and
outstanding Shares on the Parent’s stock ledger.

(h) Holders in whose name an Award of Restricted Share Units is granted shall be
entitled to receive all Restricted Share Distributions, unless determined
otherwise by the Committee. The Committee will determine whether any such
Restricted Share Distributions will be automatically reinvested in additional
Shares or will be payable in cash; provided that such additional Shares and/or
cash shall subject to the same restrictions and vesting conditions as the Award
with respect to which they were distributed. Notwithstanding anything herein to
the contrary, in no event shall Restricted Share Distributions be currently
payable with respect to unvested or unearned Performance Awards.

(i) The Committee may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Share Units. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Restricted Share Unit Award be allowed if the
Committee determines, in its sole discretion, that the deferral would result in
the imposition of the additional tax under Section 409A(a)(1)(B) of the Code.
The Parent shall have no liability to a Holder, or any other party, if a
Restricted Share Unit Award that is intended to be exempt from, or compliant
with, Section 409A of the Code is not so exempt or compliant or for any action
taken by the Committee.”

XI. Section 25 of the Plan (as so redesignated) is amended, effective as of
December 16, 2014, by deleting it in its entirety, and substituting therefore
the following:

“25. Effective Date and Termination Date. The Plan shall be effective as of its
Effective Date, and shall terminate on December 16, 2024.”

 

5



--------------------------------------------------------------------------------

Dated the 26th day of March, 2015.

 

CAPITAL SENIOR LIVING CORPORATION By:

/s/ Lawrence A. Cohen

Name: Lawrence A. Cohen Title: Vice Chairman of the Board and Chief Executive
Officer

 

6